
	
		I
		112th CONGRESS
		1st Session
		H. R. 909
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Nunes (for
			 himself, Mr. Shimkus,
			 Mr. Ryan of Wisconsin,
			 Mr. Simpson,
			 Mr. Bishop of Utah,
			 Mr. McKeon,
			 Mr. Dreier,
			 Mr. Lucas,
			 Mrs. McMorris Rodgers,
			 Mr. Rogers of Michigan,
			 Mr. Roskam,
			 Mr. Bachus,
			 Mr. Benishek,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Canseco,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Cravaack, Mr.
			 Culberson, Mr. Duncan of
			 Tennessee, Mrs. Emerson,
			 Mr. Fincher,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Grimm,
			 Mr. Harper,
			 Mr. Herger,
			 Mr. Huizenga of Michigan,
			 Ms. Jenkins,
			 Mr. King of Iowa,
			 Mr. LaTourette,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mrs. Miller of Michigan,
			 Mr. Pearce,
			 Mr. Poe of Texas,
			 Mr. Rehberg,
			 Mr. Schock,
			 Mr. Sessions,
			 Mr. Shuster,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tiberi,
			 Mr. Tipton,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Womack,
			 Mr. Yoder, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Oversight
			 and Government Reform, Ways and Means,
			 Energy and Commerce, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand domestic fossil fuel production, develop more
		  nuclear power, and expand renewable electricity, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as A Roadmap for America’s Energy
			 Future.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—American energy 
					Sec. 100. Findings.
					Subtitle A—Outer Continental Shelf
					Sec. 101. Leasing program considered approved.
					Sec. 102. Outer Continental Shelf lease sales.
					Sec. 103. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 104. Determination of Adjacent Zones and OCS Planning
				Areas.
					Sec. 105. Outer Continental Shelf leasing program.
					Sec. 106. Coordination with Adjacent States.
					Sec. 107. Environmental studies.
					Sec. 108. Outer Continental Shelf incompatible use.
					Sec. 109. Repurchase of certain leases.
					Sec. 110. Offsite environmental mitigation.
					Subtitle B—Arctic National Wildlife Refuge
					Sec. 121. Definitions.
					Sec. 122. Leasing program for lands within the Coastal
				Plain.
					Sec. 123. Lease sales.
					Sec. 124. Grant of leases by the Secretary.
					Sec. 125. Lease terms and conditions.
					Sec. 126. Coastal Plain environmental protection.
					Sec. 127. Expedited judicial review.
					Sec. 128. Federal and State distribution of
				revenues.
					Sec. 129. Rights-of-way across the Coastal Plain.
					Sec. 130. Conveyance.
					Sec. 131. Local government impact aid and community service
				assistance.
					Subtitle C—Oil shale
					Sec. 141. Oil shale.
					Subtitle D—Coal-to-Liquid
					Sec. 151. Development and operation of facilities.
					Sec. 152. Definitions relating to coal-to-liquid fuel and
				facilities.
					Sec. 153. Repeal.
					Subtitle E—Nuclear
					Sec. 161. Findings and policy.
					Sec. 162. 200 operating permits by 2040.
					Sec. 163. Repeal of Office of Civilian Radioactive Waste
				Management.
					Sec. 164. Radiological material repository.
					Sec. 165. Independent radiological material
				management.
					Sec. 166. Spent nuclear fuel recycling.
					Sec. 167. Nuclear fuel supply reserve.
					Sec. 168. Public health and safety.
					Sec. 169. Streamlining Combined Construction and Operating
				License.
					Sec. 170. Reactor design certification.
					Sec. 171. Technology-neutral plant design
				specifications.
					Sec. 172. Additional funding and personnel
				resources.
					Sec. 173. National Nuclear Energy Council.
					Sec. 174. Next Generation Nuclear Plant.
					Sec. 175. Uranium mining on Federal lands.
					Sec. 176. Small and modular reactor licensing.
					Sec. 177. Limitation on regulatory time frame.
					Sec. 178. Definition.
					Title II—American-Made Energy Trust Fund
					Sec. 201. Establishment of American-Made Energy Trust
				Fund.
					Title III—Reverse auction mechanism for renewable energy
				generation and for renewable fuel production
					Sec. 301. Reverse auction mechanism for renewable energy
				generation.
					Title IV—Prohibition of consideration of greenhouse
				gas
					Sec. 401. Clean Air Act regulation.
					Sec. 402. Endangered Species Act regulation.
				
			IAmerican energy
			 
			100.FindingsThe Congress finds the following:
				(1)The United States contains abundant oil and
			 gas resources located within its lands.
				(2)Development of
			 domestic oil and gas resources can be accomplished in a safe and
			 environmentally responsible manner.
				(3)Increased
			 development of domestic oil and gas resources could significantly boost
			 economic growth, provide permanent well-paying jobs, and serve as a significant
			 revenue source to the Federal Government.
				(4)The United States
			 Geological Survey estimates that the Arctic National Wildlife Refuge contains a
			 mean expected value of 10.4 billion barrels of technically recoverable
			 oil.
				(5)The Minerals
			 Management Service estimated there are 85 billion undiscovered, technically
			 recoverable barrels of oil and 420 trillion cubic feet of natural gas in the
			 outer Continental Shelf of the United States.
				(6)The Minerals Management Service estimated
			 that less than 0.001 percent of oil produced on the outer Continental Shelf of
			 the United States since 1980 has been spilled.
				(7)The National
			 Academy of Sciences has estimated that less than 1 percent of petroleum in
			 American waters is from drilling and extraction, and that 63 percent is from
			 natural seepage.
				AOuter Continental
			 Shelf
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf (OCS) Oil and
			 Gas Leasing Program 2010–2015 released by the Secretary of the Interior
			 (referred to in this section as the Secretary) in January 2009,
			 under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), is
			 considered to have been approved by the Secretary as a final oil and gas
			 leasing program under that section, and is considered to be in full compliance
			 with and in accordance with all requirements of the Outer Continental Shelf
			 Lands Act, National Environmental Policy Act of 1969, Endangered Species Act of
			 1973, Clean Air Act, Marine Mammal Protection Act of 1972, Oil Pollution Act of
			 1990, and all other applicable laws.
					(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a legally sufficient final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), and all other applicable laws.
					102.Outer
			 Continental Shelf lease sales
					(a)In
			 generalExcept as provided in subsection (b), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf area for which the Secretary determines that there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf.
					(b)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in an area under subsection (a), not
			 later than 2 years after the date of such determination, and every 2 years
			 thereafter, the Secretary shall—
						(1)reevaluate whether
			 there is commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the area; and
						(2)if the Secretary
			 determines that there is a commercial interest described in paragraph (1),
			 conduct a lease sale in the area.
						(c)Proceeds of
			 lease sales from newly open areasNotwithstanding section 9 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1338), the Federal share of
			 any proceeds resulting from a lease sale conducted under this section with
			 respect to an outer Continental Shelf area that is made open for lease sales
			 pursuant to section 101, and that was not open for lease sales prior to the
			 enactment of this Act, shall be deposited in the American-Made Energy Trust
			 Fund established in section 9512 of the Internal Revenue Code of 1986 (as added
			 by title II).
					103.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)in the matter
			 preceding subsection (a), by striking When used in this Act— and
			 inserting In this Act:;
					(2)in subsection (a),
			 by inserting after control the following: , or lying
			 within the United States exclusive economic zone adjacent to the Territories of
			 the United States;
					(3)by amending
			 subsection (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(4)by striking the
			 semicolon at the end of each of subsections (a) through (o) and inserting a
			 period;
					(5)by striking
			 ; and at the end of subsection (p) and inserting a period;
			 and
					(6)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, any State the laws of which are
				declared, pursuant to section 4(a)(2), to be the law of the United States for
				the portion of the outer Continental Shelf to which such program, plan, lease
				sale, or leased tract appertains or on which such activity is, or is proposed
				to be, conducted. For purposes of this paragraph, the term State
				includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern
				Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other
				Territories of the United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							.
					104.Determination
			 of Adjacent Zones and OCS Planning AreasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Bureau of Ocean Energy Management, Regulation and
			 Enforcement..
				105.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas leasing at least 75 percent of the available
			 unleased acreage within each OCS Planning Area. Available unleased acreage is
			 that portion of the outer Continental Shelf that is not under lease at the time
			 of the proposed lease sale, and has not otherwise been made unavailable for
			 leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this
				preparation, the Secretary shall invite and consider suggestions from any
				interested Federal agency, including the Attorney General, in consultation with
				the Federal Trade Commission, and from the Governor of any coastal State. The
				Secretary may also invite or consider any suggestions from the executive of any
				local government in a coastal State that have been previously submitted to the
				Governor of such State, and from any other person. Further, the Secretary shall
				consult with the Secretary of Defense regarding military operational needs in
				the outer Continental Shelf. The Secretary shall work with the Secretary of
				Defense to resolve any conflicts that might arise regarding offering any area
				of the outer Continental Shelf for oil and gas leasing. If the Secretaries are
				not able to resolve all such conflicts, any unresolved issues shall be elevated
				to the President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				State Adjacent Zone resources and State and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					106.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding at the
			 end the following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				leasing, except that such a pipeline may be approved, without such Adjacent
				State’s concurrence, to pass through such Adjacent Zone if at least 50 percent
				of the production projected to be carried by the pipeline within its first 10
				years of operation is from areas of the Adjacent State’s Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					107.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346(d)) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program, and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					108.Outer
			 Continental Shelf incompatible use
					(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas leasing and substantially full exploration and production
			 of tracts that are geologically prospective for oil or natural gas (or
			 both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas leasing by
			 operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						109.Repurchase of
			 certain leases
					(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior may repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding such repurchase and
			 cancellation.
					(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					110.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Act of
			 March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 961; ch. 186), the
			 Act of May 10, 1872 (commonly known as the General Mining Act of 1872) (17
			 Stat. 91; 30 U.S.C. 22 et seq.), the Act of July 31, 1947 (commonly known as
			 the Materials Act of 1947) (61 Stat. 681; 30 U.S.C. 601 et seq.), or the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any
			 mitigation requirements associated with such activities propose mitigation
			 measures on a site away from the area impacted, and the Secretary of the
			 Interior shall accept these proposed measures if the Secretary finds that they
			 generally achieve the purposes for which mitigation measures
			 appertained.
				BArctic National
			 Wildlife Refuge
				121.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					122.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended in the item relating to section 1003 by striking Prohibition on
			 development and inserting Repealed.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the National
			 Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed not later than
			 18 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State or local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character, including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. The Secretary may only lease a Special Area, or any
			 part thereof, for purposes of oil and gas exploration, development, production,
			 or related activities, if there is no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, or
			 production is that authority set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, the subsistence
			 resources, and the environment of the Coastal Plain, by not later than 15
			 months after the date of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						123.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle not later than 22 months after the date of the
			 enactment of this Act;
						(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, not later than 90 days after the date of the
			 completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						124.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 123 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval, the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					125.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(7)prohibit the
			 export of oil produced under the lease; and
					(8)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					126.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 122, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the possible significant adverse effects, if
			 any, that the drilling or related activities will have on fish and wildlife,
			 their habitat, subsistence resources, and the environment;
						(2)if the analysis
			 under paragraph (1) results in a finding that a significant adverse effect
			 prohibited by subsection (a)(1) is likely to occur as a result of the proposed
			 drilling or related activity, a plan be developed and implemented to avoid,
			 minimize, and mitigate (in that order and to the extent practicable) the
			 significant adverse effect in order to comply with such subsection; and
						(3)the development of
			 a plan under paragraph (2) shall occur after consultation with the agency or
			 agencies having jurisdiction over matters covered by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river systems; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain in accordance with subsections (a) and (b) of
			 section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3121); and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						127.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 60-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 60 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States District Court for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					128.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided in section 131(d), the
			 balance shall be transferred to the American-Made Energy Trust Fund established
			 in section 9512 of the Internal Revenue Code of 1986 (as added by title
			 II).
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					129.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 122(g) provisions
			 regarding the granting of rights-of-way and easements described in subsection
			 (a) of this section.
					130.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					131.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the city of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including firefighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the city of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from adjusted bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest-bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this
			 section, there is authorized to be appropriated to the Secretary from the
			 Coastal Plain Local Government Impact Aid Assistance Fund $5,000,000 for each
			 fiscal year.
					COil shale
				141.Oil
			 shale
					(a)FindingsThe Congress finds the following:
						(1)The Office of Naval Petroleum and Oil Shale
			 Reserves at the Department of Energy has estimated that oil shale resources
			 located on Federal lands hold 2 trillion undiscovered technically recoverable
			 barrels of oil.
						(2)Oil shale is a
			 strategically important domestic resource that should be developed to reduce
			 the growing dependence of the United States on politically and economically
			 unstable sources of foreign oil imports.
						(3)The development of
			 oil shale for research and commercial development should be conducted in an
			 environmentally sound manner, using practices that minimize impacts.
						(4)Development of
			 such strategic unconventional fuel should occur, with an emphasis on
			 sustainability, to benefit the United States while taking into account affected
			 States and communities.
						(5)Oil shale is one
			 of the best resources available for advancing American technology and creating
			 American jobs.
						(6)Oil shale will be
			 a critically important component of the Nation’s transportation fuel sector in
			 particular, by providing a secure domestic source of aviation fuel for both
			 commercial and military uses.
						(b)Additional
			 research and development lease salesThe Secretary of the
			 Interior shall hold a lease sale not later than 180 days after the date of
			 enactment of this Act offering an additional 10 parcels for lease for research,
			 development, and demonstration of oil shale resources, under the terms offered
			 in the solicitation of bids for such leases published on January 15, 2009 (74
			 Fed. Reg. 2611).
					(c)Application of
			 regulationsThe oil shale
			 management final rules published by the Department of the Interior on November
			 18, 2008 (73 Fed. Reg. 69414), shall apply to all commercial leasing for the
			 management of federally owned oil shale, and any associated minerals, located
			 on Federal lands.
					(d)Reduced payments
			 To ensure productionThe Secretary of the Interior may
			 temporarily reduce royalties, fees, rentals, bonus bids, or other payments for
			 leases of Federal lands for the development and production of oil shale
			 resources as necessary to give incentives for and encourage development of such
			 resources, if the Secretary determines that the royalties, fees, rentals, bonus
			 bids, and other payments otherwise authorized by law are hindering production
			 of such resources.
					DCoal-to-Liquid
				151.Development and
			 operation of facilities
					(a)AuthorityThe Secretary of Defense shall develop,
			 construct, and operate a qualified coal-to-liquid facility, subject to the
			 availability of appropriations provided in advance specifically for that
			 purpose.
					(b)ConsiderationsIn
			 carrying out subsection (a), the Secretary shall consider land availability,
			 testing opportunities, and proximity to raw materials.
					152.Definitions
			 relating to coal-to-liquid fuel and facilitiesFor purposes of this subtitle:
					(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including
			 peat).
					(2)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to produce
			 at least 10,000 barrels per day of coal-to-liquid fuel from a feedstock that is
			 primarily domestic coal (including peat and any property which allows for the
			 capture, transportation, or sequestration of byproducts resulting from such
			 process, including carbon emissions).
					153.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				ENuclear
				161.Findings and
			 policy
					(a)FindingsThe Congress finds that—
						(1)there are 104
			 nuclear reactors currently operating in the United States, providing 20 percent
			 of the electricity of the United States, slightly less than the electricity
			 generated by natural gas;
						(2)nuclear energy is
			 the largest provider of clean, low-carbon electricity, almost 8 times larger
			 than all renewable power production combined, excluding hydroelectric
			 power;
						(3)nuclear power is
			 responsible for 72 percent of emission-free electricity production in the
			 United States and is an essential tool for greenhouse gas reduction;
						(4)nuclear power
			 plants virtually eliminate emissions of greenhouse gases and criteria
			 pollutants associated with acid rain, smog, or ozone;
						(5)nuclear energy
			 supplies consistent, baseload electricity, independent of environmental
			 conditions;
						(6)nuclear power is a
			 safe, reliable, efficient, and affordable source of energy;
						(7)between 1960 and
			 1980, the Nuclear Regulatory Commission issued 169 permits to construct nuclear
			 power facilities;
						(8)even if every
			 nuclear power plant is granted a 20-year extension, all currently operating
			 nuclear power plants will be retired by 2055;
						(9)long lead times
			 for nuclear power plant licensing, permitting, and construction indicate that
			 action to stimulate the nuclear power industry should not be delayed;
						(10)there are 17
			 combined operating license applications currently pending before the Nuclear
			 Regulatory Commission for 26 new reactors in the United States, with 4
			 applications inactive due to regulatory uncertainty;
						(11)those proposed
			 reactors will use the latest in nuclear technology for efficiency and safety,
			 more advanced than the technology of the 1960s and 1970s found in the reactors
			 currently operating in the United States;
						(12)increasing
			 nuclear power threefold will create 480,000 construction jobs, 140,000
			 permanent jobs, and $20,000,000,000 in local, State, and Federal tax revenue
			 each year;
						(13)increasing
			 nuclear power threefold will reduce electricity-based carbon dioxide emissions
			 by 1,400,000,000 metric tons annually and will reduce carbon emissions by 65
			 percent from current emissions levels by 2050;
						(14)increasing
			 nuclear power threefold will produce 320 gigawatts of electricity to power
			 237,000,000 households and constitute 52 percent of the United States
			 electricity portfolio by 2030;
						(15)the Nuclear Waste
			 Policy Act of 1982 requires the Federal Government to take ownership of
			 high-level radioactive waste and spent nuclear fuel and build a permanent
			 geologic repository in which to store this waste;
						(16)the Nuclear Waste Policy Act of 1982, as
			 amended in 1987, selected the Yucca Mountain site to be the sole geologic
			 repository in which to store high-level radioactive waste and spent nuclear
			 fuel;
						(17)the Congress
			 reaffirmed Yucca Mountain as the sole candidate site for a geologic repository
			 in 2001;
						(18)despite the foregoing laws, the Government
			 has failed to accept high-level radioactive waste and spent nuclear fuel from
			 utilities and has delayed construction of the Yucca Mountain repository;
						(19)failure to accept high-level radioactive
			 waste and spent nuclear fuel has led to more than 74 lawsuits filed by
			 utilities against the Government, $1 billion in settlements being paid, and an
			 estimated $16.2 billion in potential liabilities to settle remaining
			 lawsuits;
						(20)each year the Government refuses to accept
			 high-level radioactive waste and spent nuclear fuel adds an estimated
			 $500,000,000 in additional liabilities associated with future lawsuits;
						(21)the failure of the Federal Government to
			 accept high-level radioactive waste and spent nuclear fuel from utilities is a
			 significant barrier to the future development of additional nuclear
			 power;
						(22)the United States has 58,000 tons of
			 radiological material stored at more than 100 sites in 39 States;
						(23)the 104
			 commercial nuclear reactors operating in the United States produce
			 approximately 2,000 tons of spent nuclear fuel every year;
						(24)the Yucca
			 Mountain repository's capacity is statutorily limited to 70,000 tons of waste
			 but can safely hold 120,000 tons;
						(25)operators who have paid into the Nuclear
			 Waste Fund have been denied access to permanent storage of radiological
			 material as promised by the Federal Government;
						(26)permanent
			 geologic storage capacity is a finite resource on which the industry depends;
			 and
						(27)operators have the technical expertise to
			 develop new and more efficient processes of disposing of new radiological
			 material.
						(b)Statement of
			 policyIt is the policy of
			 the United States, given the importance of making a transition to a clean
			 energy, low-carbon economy, to facilitate the continued development and growth
			 of a safe and clean nuclear energy industry through reductions in financial,
			 regulatory, and technical barriers to construction and operation.
					162.200 operating
			 permits by 2040Subject to the
			 requirements of this subtitle and in accordance with existing law, the Nuclear
			 Regulatory Commission shall issue operating permits for 200 new commercial
			 nuclear reactors, enough to triple current megawatt capacity, by 2040, if there
			 are a sufficient number of qualified applicants.
				163.Repeal of Office of
			 Civilian Radioactive Waste ManagementSection 304 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10224) is repealed.
				164.Radiological
			 material repository
					(a)Repository
			 requiredThe Federal
			 Government shall site and permit at least one radiological material geologic
			 repository for the disposal of radiological material.
					(b)Yucca
			 Mountain
						(1)In
			 generalThe repository site at Yucca Mountain shall remain the
			 site for the Nation’s radiological material repository unless it is determined
			 unsuitable, based on technical and scientific analysis, by the Nuclear
			 Regulatory Commission following full statutory review of the Department of
			 Energy’s license application to construct the Yucca Mountain repository.
						(2)ApplicationThe
			 Nuclear Regulatory Commission shall continue to review the Department of
			 Energy’s pending license application to construct the repository at Yucca
			 Mountain until a determination is made on the merits of the application.
						(3)Deadlines
							(A)Suitability
			 determinationNot later than 90 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall make a determination regarding the
			 suitability of Yucca Mountain under paragraph (1).
							(B)Action on
			 applicationNot later than 180 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall approve or deny the application
			 under paragraph (2).
							(4)Limitations on
			 amount of radiological materialAll statutory limitations on the amount of
			 radiological material that can be placed in Yucca Mountain are hereby removed
			 and shall be replaced by the Nuclear Regulatory Commission with new limits
			 based on scientific and technical analysis of the full capacity of Yucca
			 Mountain for the storage of radiological material.
						(c)Alternative
			 repository
						(1)In
			 generalShould the Nuclear Regulatory Commission determine under
			 subsection (b) that Yucca Mountain is not a suitable location to place a
			 radiological material repository, the Secretary shall be responsible for, not
			 later than 1 year after the date on which such determination is made, locating
			 and submitting an application for an alternative geologic repository that
			 provides at least 120,000 tons of storage capacity.
						(2)Action on
			 applicationNot later than 2 years after the date on which an
			 application is submitted under paragraph (1) or (3), the Nuclear Regulatory
			 Commission shall approve or deny such application.
						(3)Further
			 application submissionsIf an
			 application is denied under paragraph (2), the Secretary shall submit a new
			 application in accordance with paragraph (1) not later than 1 year after the
			 date of such denial.
						(4)RequirementsFor
			 the purposes of this subtitle and the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.), an alternative repository permitted under this
			 subsection shall be subject to the same requirements as Yucca Mountain.
						165.Independent
			 radiological material management
					(a)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy shall submit to Congress a
			 report regarding the following:
						(1)The feasibility of
			 establishing an independent radiological material management program that would
			 meet the guidelines in subsection (b).
						(2)Legislative and regulatory action necessary
			 to phase out the fee structure contained in section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) in order to allow a fee structure
			 described in subsection (b)(5)(F) to be implemented if a program meeting the
			 guidelines in subsection (b) is established.
						(b)Guidelines
						(1)In
			 generalUnder a program
			 established in accordance with this subsection, the Secretary may award a
			 contract, based on a competitive bidding process, to an eligible entity to
			 manage the Nation’s activities related to one or more radiological material
			 repositories.
						(2)Eligible
			 entityFor the purposes of this subsection, the term
			 eligible entity means a non-Federal organization that demonstrates
			 the ability to meet the requirements of a program established in accordance
			 with this subsection.
						(3)Application
			 contentsThe Secretary may
			 require an eligible entity seeking to be awarded a contract under a program
			 established in accordance with this subsection to submit to the Secretary an
			 application containing the following:
							(A)A complete
			 description of the fee structure the eligible entity will use to fund the
			 maintenance and operation of repositories, in accordance with paragraph
			 (5)(F).
							(B)Such other
			 materials as the Secretary may require.
							(4)Transfer of
			 controlThe Secretary may
			 transfer to an eligible entity awarded a contract under a program established
			 in accordance with this subsection control and ownership of all Nuclear
			 Regulatory Commission-issued licenses, allowances, and responsibilities
			 necessary for the operation of the nuclear materials repository at Yucca
			 Mountain.
						(5)ResponsibilitiesThe Secretary may require an eligible
			 entity awarded a contract under a program established in accordance with this
			 subsection to be responsible for the following:
							(A)Providing
			 technical and other information to the Nuclear Regulatory Commission as it
			 reviews the Department of Energy’s permit application for the Yucca Mountain
			 repository.
							(B)Seeking all other
			 necessary regulatory approvals and permits to construct and operate the Yucca
			 Mountain repository.
							(C)Managing construction of one or more
			 radiological material repositories upon Nuclear Regulatory Commission approval,
			 including conducting all necessary design and engineering work to support
			 construction of the repository.
							(D)Radiological material repository
			 operations.
							(E)Undertaking all infrastructure activities
			 necessary to support the construction or operation of the repository or
			 transportation to the site of radiological material, including—
								(i)safety
			 upgrades;
								(ii)site
			 preparation;
								(iii)construction of
			 a rail line to connect the repository site with the national rail network,
			 including any facilities to facilitate rail operations; and
								(iv)construction,
			 upgrade, acquisition, or operation of electrical grids or facilities, other
			 utilities, communication facilities, access roads, rail lines, and nonnuclear
			 support facilities.
								(F)Creating a fee
			 structure for the geologic storage of radiological material. The fees may not
			 exceed the amount necessary to maintain and operate repositories and shall be
			 the primary mechanism for accessing repositories, and in setting the fees the
			 eligible entity shall take into consideration multiple variables,
			 including—
								(i)volume;
								(ii)toxicity;
								(iii)heat load;
			 and
								(iv)repository
			 operation costs.
								(c)Congressional
			 authorization requiredThe
			 Secretary may not establish an independent radiological material management
			 program under this section unless authorized by a law enacted after the date of
			 enactment of this Act.
					166.Spent nuclear
			 fuel recycling
					(a)ProhibitionThe
			 President is prohibited from blocking or hindering spent nuclear fuel recycling
			 activities.
					(b)Rulemaking for
			 licensing of spent nuclear fuel recycling facilitiesNot later
			 than 2 years after the date of enactment of this Act, the Chairman of the
			 Nuclear Regulatory Commission shall complete a rulemaking establishing a
			 process for the licensing by the Nuclear Regulatory Commission, under the
			 Atomic Energy Act of 1954, of facilities for the recycling of spent nuclear
			 fuel.
					167.Nuclear fuel
			 supply reserve
					(a)InventoryThe Secretary of Energy shall conduct an
			 inventory of all materials owned by the Department of Energy that could, either
			 without or with further processing, be used to power commercial nuclear
			 reactors.
					(b)Establishment of
			 reserveThe Secretary shall establish a nuclear fuel supply
			 reserve consisting of materials identified as available for such purposes from
			 the inventory conducted under subsection (a). The Secretary shall establish
			 appropriate procedures to ensure that the reserve can protect United States
			 energy producers from shortages of nuclear fuel.
					(c)PlanThe
			 Secretary shall transmit to the Congress a long-term plan for introducing
			 nuclear fuel supplies from the reserve into the market.
					168.Public health and
			 safetyNothing in this title
			 shall supersede, mitigate, detract from, or in any way decrease the Nuclear
			 Regulatory Commission’s ability to maintain the highest possible levels of
			 public health and safety standards, consistent with the provisions of the
			 Atomic Energy Act of 1954. No authority granted by this title shall be executed
			 in a manner that jeopardizes, minimizes, reduces, or lessens public health and
			 safety standards.
				169.Streamlining
			 Combined Construction and Operating License
					(a)In
			 generalThe Nuclear
			 Regulatory Commission shall establish and implement an expedited procedure for
			 issuing a Combined Construction and Operating License.
					(b)QualificationsTo qualify for the expedited procedure
			 under this section, an applicant shall—
						(1)apply for construction of a reactor based
			 on a design certified (or provisionally certified under section 170) by the
			 Nuclear Regulatory Commission;
						(2)construct the new reactor on or adjacent to
			 a site where an operating nuclear power plant already exists;
						(3)not be subject to a Nuclear Regulatory
			 Commission order to modify, suspend, or revoke a license under section 2.202 of
			 title 10, Code of Federal Regulations; and
						(4)submit a complete
			 Combined Construction and Operating License application that is docketed by the
			 Commission.
						(c)Expedited
			 procedureWith respect to a
			 license for which the applicant has satisfied the requirements of subsection
			 (b) and seeks expedited consideration, the Nuclear Regulatory Commission shall
			 follow the following procedures:
						(1)Undertake an
			 expedited environmental review process and issue a draft environmental impact
			 statement not later than 12 months after the application is accepted for
			 docketing.
						(2)Begin public
			 licensing hearings when a draft environmental impact statement has been issued,
			 and complete any such hearings and related processes not later than 24 months
			 after accepting for docketing the expedited Combined Construction and Operating
			 License application.
						(3)Complete the
			 technical review process and issue the Safety Evaluation Report and the final
			 environmental impact statement not later than 18 months after the application
			 is accepted for docketing.
						(4)Make a final
			 decision on whether to issue the Combined Construction and Operating License
			 not later than 25 months after docketing the application.
						(d)GoalsThe Chairman of the Nuclear Regulatory
			 Commission shall present recommendations to Congress not later than 90 days
			 after the date of enactment of this Act for procedures that would further
			 facilitate the licensing of new nuclear reactors in a timely manner.
					170.Reactor design
			 certification
					(a)Provisional
			 certification
						(1)AuthorityThe Nuclear Regulatory Commission may
			 provide to an applicant a provisional certification of a proposed nuclear
			 reactor design.
						(2)Effect of
			 provisional certificationApproval of a provisional design
			 certification under this subsection shall not eliminate, reduce, or otherwise
			 affect any requirement for reactor design approval or certification by the
			 Nuclear Regulatory Commission or any other agency under Federal law.
						(3)Timing
							(A)In
			 generalExcept as provided in
			 subparagraph (B), a provisional certification shall be provided or denied under
			 this subsection not later than 60 days after the date of application
			 therefor.
							(B)ExtensionThe
			 Nuclear Regulatory Commission may extend the time period under subparagraph (A)
			 for an additional 30 days if necessary to enable certification.
							(4)CriteriaIn
			 determining whether to approve a provisional certification application under
			 this subsection, the Nuclear Regulatory Commission shall consider whether the
			 proposed design—
							(A)is based on existing and commercially
			 proven technology;
							(B)has been approved
			 by internationally recognized regulators; and
							(C)is safely
			 operating or under construction in other nations.
							(5)Supplemental
			 informationAn application for provisional certification under
			 this subsection may include supplemental information provided by potential
			 future applicants for approval of the same or a similar design.
						(b)Expedited
			 certification processNot
			 later than one year after the date of enactment of this Act, the Chairman of
			 the Nuclear Regulatory Commission shall develop and submit to the Congress an
			 expedited process for certifying reactor designs, including those designs under
			 consideration for certification by the Commission on the date of enactment of
			 this Act, that significantly reduces the time necessary to achieve such
			 certification.
					171.Technology-neutral
			 plant design specificationsNot later than one year after the date of
			 enactment of this Act, the Chairman of the Nuclear Regulatory Commission shall
			 submit to the Congress a report regarding recommendations for the development
			 of technology-neutral plant design specifications.
				172.Additional
			 funding and personnel resourcesNot later than 90 days after the date of
			 enactment of this Act, the Chairman of the Nuclear Regulatory Commission shall
			 transmit to the Congress a request for such additional funding and personnel
			 resources as are necessary to carry out sections 169 through 171 without
			 delaying consideration of applications for Combined Construction and Operating
			 Licenses or reactor design certifications not subject to expedited procedures
			 under this title.
				173.National
			 Nuclear Energy Council
					(a)In
			 general
						(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (in this section
			 referred to as the Council).
						(2)The Council shall
			 be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
						(b)PurposeThe
			 Council—
						(1)shall serve in an
			 advisory capacity to the Secretary regarding nuclear energy on matters
			 submitted to the Council by the Secretary;
						(2)shall advise,
			 inform, and make recommendations to the Secretary with respect to any matter
			 relating to nuclear energy;
						(3)shall help nuclear
			 energy-related investors to navigate the Federal bureaucracy to efficiently
			 bring their products and services to the marketplace; and
						(4)may not
			 participate in any research and development or commercialization
			 activities.
						(c)Membership and
			 organization
						(1)The members of the
			 Council shall be appointed by the Secretary.
						(2)The Council may
			 establish such study and administrative committees as it considers
			 appropriate.
						174.Next Generation
			 Nuclear PlantThe Secretary of
			 Energy and the Chairman of the Nuclear Regulatory Commission shall review the
			 Next Generation Nuclear Plant Licensing Strategy report submitted to Congress
			 in August 2008, as required by section 644 of the Energy Policy Act of 2005 (42
			 U.S.C. 16024), with the purpose of reevaluating and significantly accelerating
			 the Next Generation Nuclear Power Plant schedule. Not later than 180 days after
			 the date of enactment of this Act, the Secretary shall submit to the Congress a
			 report including a revised schedule and funding requirements that would allow
			 for program completion as near as is possible to the date that is 5 years after
			 the date of enactment of this Act.
				175.Uranium mining
			 on Federal landsThe Secretary
			 of the Interior may not use the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.) to prevent uranium mining from taking place on Federal
			 lands unless the Secretary makes findings explaining the reason for such
			 prevention. No Federal agency may collect additional leasing fees that have not
			 been authorized to be collected before the date of enactment of this Act to
			 mine uranium on Federal lands. Any fees collected in association with
			 commercial uranium mining on Federal lands that should be applied for
			 remediation purposes shall only be applied to the remediation of sites that
			 incurred damage as a result of commercial nuclear activities. Such fees shall
			 not be applied to the remediation of any sites that incurred damage as a result
			 of Government or Government-sponsored activities.
				176.Small and
			 modular reactor licensing
					(a)ReportNot later than 90 days after the date of
			 enactment of this Act, the Chairman of the Nuclear Regulatory Commission shall
			 transmit to the Congress a report containing recommendations, including the
			 personnel and resource requirements necessary to implement the recommendations,
			 for streamlined licensing procedures for small and modular nuclear
			 reactors.
					(b)RegulationsNot
			 later than one year after the date of enactment of this Act, the Chairman of
			 the Nuclear Regulatory Commission shall promulgate regulations to implement the
			 recommendations transmitted under subsection (a).
					177.Limitation on
			 regulatory time frameIn
			 establishing standards for or otherwise regulating the storage of radioactive
			 material under section 121(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10141(a)) or any other Federal law, the Administrator of the
			 Environmental Protection Agency may not consider environmental effects that
			 could occur more than 10,000 years after the date of such regulatory
			 action.
				178.DefinitionIn this subtitle, the term
			 radiological material means radioactive material that is a
			 byproduct of the production of nuclear power, including high-level nuclear
			 waste and spent nuclear fuel, as those terms are defined in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101), but not including low-level
			 radiological material as that term is defined in such section.
				IIAmerican-Made
			 Energy Trust Fund
			201.Establishment
			 of American-Made Energy Trust Fund
				(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new
			 section:
					
						9512.American-Made
				Energy Trust Fund
							(a)Establishment of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the American-Made Energy Trust Fund,
				consisting of such amounts as may be appropriated or credited to the
				American-Made Energy Trust Fund as provided in this section.
							(b)Transfers to
				Trust FundTo the extent
				provided by appropriations Acts, there shall be appropriated to the
				American-Made Energy Trust Fund—
								(1)the amounts
				required to be transferred under section 128 of
				A Roadmap for America’s Energy
				Future;
								(2)all amounts
				received by the United States as bonus bids, rents, and royalties for oil and
				gas leases of the outer Continental Shelf awarded after the date of the
				enactment of A Roadmap for America’s Energy
				Future that are not otherwise required by law to be paid by the
				United States; and
								(3)all amounts received by the United States
				as bonus bids, rents, and royalties for oil shale leases of Federal lands
				awarded after the date of the enactment of A
				Roadmap for America’s Energy Future.
								(c)Expenditures
				from American-Made Energy Trust FundAs provided by appropriations Acts, amounts
				in the American-Made Energy Trust Fund shall be available in any year to carry
				out section 301 of A Roadmap for America’s
				Energy
				Future.
							.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
					
						
							Sec. 9512. American-Made Energy Trust
				Fund.
						
						.
				IIIReverse auction
			 mechanism for renewable energy generation and for renewable fuel
			 production
			301.Reverse auction
			 mechanism for renewable energy generation
				(a)In
			 generalThe Secretary shall
			 establish a reverse auction program to award funds from the American-Made
			 Energy Trust Fund to eligible entities to generate an amount of electric
			 energy.
				(b)Reverse Auction
			 Authority
					(1)In
			 generalThe Secretary shall establish within the Department of
			 Energy a Reverse Auction Authority to conduct reverse auctions under this
			 section.
					(2)DirectorThe
			 Secretary shall appoint a Director to serve as head of the Authority.
					(c)Reverse
			 auctions
					(1)FrequencySubject to amounts available in the
			 American-Made Energy Trust Fund (including any amounts not obligated in the
			 previous calendar year), the Director shall conduct a minimum of 2 reverse
			 auctions per calendar year in each geographic region established under
			 paragraph (2).
					(2)RegionsThe
			 Secretary shall establish geographic regions that are contiguous with the
			 Electric Power Markets identified by the Federal Energy Regulatory Commission,
			 and shall ensure that funds awarded under this section are awarded for
			 qualified renewable energy facilities located across those regions.
					(3)BidsIn
			 any reverse auction under this section, bids shall describe the amount of
			 electric energy to be generated by the qualified renewable energy facility and
			 the price per megawatt hour of electric energy that will be generated by such
			 facility.
					(4)Deposit
						(A)In
			 generalAt the time of entering a bid in a reverse auction under
			 this section, an eligible entity shall provide to the Director a deposit of, as
			 determined by the Director, an appropriate amount per kilowatt hour of
			 electricity to be generated by the qualified renewable energy facility for
			 which the eligible entity is entering the bid.
						(B)RefundThe
			 Director shall refund a deposit provided under subparagraph (A)—
							(i)for an eligible
			 entity that is not selected for an award of funds as a result of the bid for
			 which the deposit was made, at the time the Director notifies the eligible
			 entity selected for an award of such selection; and
							(ii)for an eligible
			 entity selected for an award of funds as a result of the bid for which the
			 deposit was made, except as provided in subparagraph (C), at the time the
			 facility for which the eligible entity entered the bid begins operation.
							(C)ForfeitIf
			 a facility for which funds are awarded is not in operation by the deadline for
			 operation under subsection (d)(3), the eligible entity shall forfeit the
			 deposit provided under subparagraph (A).
						(5)Reserve
			 price
						(A)In
			 generalBefore conducting a
			 reverse auction under this section, the Director shall set a reserve price
			 which shall be a minimum bid above which no bid may win the auction.
						(B)ConfidentialityThe Director shall ensure that a reserve
			 price set under this paragraph remains confidential until 5 years after the
			 date of the auction to which the reserve price applies.
						(6)Selection of
			 eligible entities
						(A)In
			 generalIn determining eligible entities to which to award funds
			 in any reverse auction under this section, the Director shall take into
			 consideration—
							(i)bids that
			 incorporate the lowest bid price per megawatt hour of electric energy;
			 and
							(ii)existing
			 subsidies and other support received by an eligible entity for the qualified
			 renewable energy facility.
							(B)Maximum
			 percentagesThe Director shall ensure that, measured on a 5-year
			 rolling average, of funds awarded under this section—
							(i)not more than 60
			 percent are awarded for one type of renewable energy source; and
							(ii)not more than 90
			 percent are awarded for any combination of 2 types of renewable energy sources.
							(7)Categories of
			 generating capacity
						(A)AllocationSubject
			 to subparagraph (B), in each reverse auction conducted under this section,
			 funds shall be allocated as follows:
							(i)25
			 percent of the funds shall be awarded for the generation of electric energy by
			 qualified renewable energy facilities that have a small generating
			 capacity.
							(ii)25 percent of the funds shall be awarded
			 for the generation of electric energy by qualified renewable energy facilities
			 that have a mid-sized generating capacity.
							(iii)50 percent of the funds shall be awarded
			 for the generation of electric energy by qualified renewable energy facilities
			 that have a large generating capacity.
							(B)Insufficient
			 fundsIf the Secretary
			 determines that the amount of funds available in any calendar year in the
			 American-Made Energy Trust Fund (including any amounts not obligated in the
			 previous calendar year) are insufficient to provide adequate funding for each
			 allocation described in clauses (i), (ii), and (iii) of subparagraph (A), the
			 Secretary may reduce or eliminate any allocation requirement under such
			 subparagraph.
						(C)Determination by
			 SecretaryWith respect to the generating capacity of a qualified
			 renewable energy facility, the Secretary shall determine what qualifies as a
			 small, mid-sized, and large generating capacity for purposes of this
			 paragraph.
						(8)Standard amounts
			 of electric energyIn each reverse auction under this section,
			 the Director shall determine standard amounts of electric energy that eligible
			 entities may bid on as well as the time allotted to generate such an amount of
			 electric energy.
					(9)ConfidentialityInformation
			 regarding the bid price of an eligible entity selected for an award of funds
			 pursuant to a reverse auction under this section shall remain confidential
			 until the initial award of funds to such eligible entity is made.
					(10)Information
			 regarding auctionsBefore conducting each reverse auction under
			 this section, the Director shall make publicly available information regarding
			 such reverse auction, including—
						(A)standard amounts
			 of electric energy described in paragraph (7) to be auctioned; and
						(B)allocations
			 described in paragraph (6) for such auction.
						(d)Award of
			 funds
					(1)Contracts for
			 generation
						(A)In
			 generalIn order to receive an award of funds pursuant to a
			 reverse auction under this section, an eligible entity selected for such award
			 of funds shall enter into a contract with the Director delineating the terms of
			 the award of funds.
						(B)Contract
			 termsThe Director shall include in a contract entered into under
			 this paragraph the following:
							(i)The
			 number of megawatts per year on which the contract is based.
							(ii)A provision allowing for credits to be
			 awarded for the production of energy in excess of the amount specified in the
			 contract pursuant to clause (i), which may be carried over, for not more than 2
			 consecutive years, for use in years in which the production of energy is less
			 than that required under the contract pursuant to clause (i).
							(iii)Any other
			 provisions the Director determines appropriate.
							(C)TerminationIn addition to any other terms regarding
			 termination included in a contract under subparagraph (B), the Director may
			 terminate a contract under this paragraph if the eligible entity fails to
			 generate the number of megawatts of electric energy per year required under
			 subparagraph (B)(i) for a period of 4 consecutive years.
						(2)Limitation on
			 disbursalThe Director may disburse funds to an eligible entity
			 only for the amount of electric energy generated under the contract entered
			 into under paragraph (3) up to the amount specified pursuant to paragraph
			 (1)(B)(i) for each year in which the contract is in effect.
					(3)Operation
			 requirement
						(A)In
			 generalExcept as provided in subparagraph (B), the Director
			 shall make an award of funds to an eligible entity contingent on the qualified
			 renewable energy facility being in operation not later than 18 months after the
			 eligible entity is selected for an award of funds under this section.
						(B)ExtensionThe Director may grant an eligible entity a
			 one-time 6-month extension of the deadline for operation under subparagraph (A)
			 with respect to a qualified renewable energy facility if the eligible entity
			 demonstrates, to the satisfaction of the Director, that operation of such
			 facility is delayed due to regulatory constraints beyond the control of such
			 eligible entity. Extensions under this subparagraph may not be granted for
			 delays due to lack of financing or delayed equipment delivery.
						(e)PenaltiesThe Secretary shall determine penalties for
			 violations of this section, which may include fines or bans from participating
			 in reverse auctions under this section.
				(f)Treatment of
			 fundsAmounts awarded to an eligible entity under subsection (d)
			 shall not be includible in gross income for purposes of the Internal Revenue
			 Code of 1986.
				(g)Denial of double
			 benefit
					(1)BasisFor
			 purposes of the Internal Revenue Code of 1986, the basis of a renewable energy
			 facility for which funds are awarded to an eligible entity under this section
			 shall be reduced by the amount of such award.
					(2)Treatment as
			 qualified facilityA renewable energy facility for which funds
			 are awarded to an eligible entity under this section shall not be treated as a
			 qualified facility for purposes of section 45 of the Internal Revenue Code of
			 1986 (26 U.S.C. 45).
					(3)Treatment as
			 energy property
						(A)In
			 generalA renewable energy facility for which funds are awarded
			 to an eligible entity under this section shall not be treated as an energy
			 property for purposes of section 48 of the Internal Revenue Code of 1986 (26
			 U.S.C. 48).
						(B)Limitation on
			 award of fundsThe Director
			 may not award funds under this section for a renewable energy facility for
			 which a credit under section 48 of the Internal Revenue Code of 1986 (26 U.S.C.
			 48) has been determined.
						(4)Participation in
			 Federal loan guarantee programsAn eligible entity to which funds
			 are awarded under this section for a qualified renewable energy facility may
			 not, for the purposes of such facility, participate in a Federal loan guarantee
			 program.
					(5)Coordination
			 with other Federal subsidies
						(A)Contract
			 amountA contract for generation under subsection (d)(1) shall be
			 for the amount of the winning bid for the specified amount of electric energy
			 minus the amount of any other Federal subsidy received by the eligible entity
			 for the construction, development, or operation of the qualified renewable
			 energy facility before funds are awarded under subsection (d).
						(B)RegulationsNotwithstanding
			 subsection (h), not later than one year after the date of enactment of this
			 Act, the Secretary shall promulgate regulations to carry out this
			 paragraph.
						(h)Deadline for
			 regulationsNot later than
			 180 days after the date of enactment of this Act, the Secretary shall
			 promulgate regulations to carry out this section.
				(i)DefinitionsIn
			 this section:
					(1)American-Made
			 Energy Trust FundThe term
			 American-Made Energy Trust Fund means the trust fund established
			 in section 9512 of the Internal Revenue Code of 1986 (as added by title
			 II).
					(2)AuthorityThe
			 term Authority means the Reverse Auction Authority established
			 under subsection (b).
					(3)DirectorThe
			 term Director means the Director of the Authority.
					(4)Eligible
			 entityThe term eligible entity means an owner or
			 operator of a qualified renewable energy facility that, with respect to such
			 facility—
						(A)is not
			 participating in a Federal loan guarantee program; and
						(B)has a power
			 purchase agreement in place at the time of the reverse auction.
						(5)OperationThe
			 term operation, with respect to a renewable energy facility, means
			 that—
						(A)such facility is
			 generating electric energy;
						(B)such facility is transmitting electric
			 energy onto the electric power grid; and
						(C)electric energy
			 generated by such facility is being sold to one or more electric
			 utilities.
						(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(7)Renewable
			 energyThe term renewable energy has the meaning
			 given such term in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 15852(b)).
					(8)Renewable energy
			 facilityThe term renewable energy facility means a
			 facility—
						(A)for the generation
			 of electric energy and the transmission of such electric energy onto the
			 electric power grid; and
						(B)that generates
			 such electric energy from a renewable energy source.
						(9)Qualified
			 renewable energy facilityThe
			 term qualified renewable energy facility means a renewable energy
			 facility for which the owner or operator demonstrates, to the satisfaction of
			 the Director, the following:
						(A)Competence of the owner or operator with
			 respect to the generation of electric energy from the renewable energy source
			 used by such facility.
						(B)Evidence that the renewable energy
			 generating technology used by such facility can be used on a commercial
			 scale.
						(C)Any additional
			 criteria the Secretary determines appropriate.
						IVProhibition of
			 consideration of greenhouse gas
			401.Clean Air Act
			 regulationThe Clean Air Act
			 (42 U.S.C. 7401) is amended by inserting after section 329 the
			 following:
				
					330.Prohibition of
				regulation of greenhouse gas
						(a)Definition of
				greenhouse gasIn this section, the term greenhouse
				gas means—
							(1)carbon
				dioxide;
							(2)methane;
							(3)nitrous
				oxide;
							(4)a
				hydrofluorocarbon;
							(5)a perfluorocarbon;
				or
							(6)sulfur
				hexafluoride.
							(b)Regulation of
				greenhouse gasNothing in this Act may be construed to require or
				permit the regulation of a greenhouse gas for climate change
				purposes.
						.
			402.Endangered
			 Species Act regulation
				(a)Prohibition of
			 consideration of impact of greenhouse gasThe Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.) is amended by adding at the end the
			 following:
					
						19.Prohibition of
				consideration of impact of greenhouse gas
							(a)Definition of
				greenhouse gasIn this section, the term greenhouse
				gas means—
								(1)carbon
				dioxide;
								(2)methane;
								(3)nitrous
				oxide;
								(4)a
				hydrofluorocarbon;
								(5)a perfluorocarbon;
				or
								(6)sulfur
				hexafluoride.
								(b)Impact of
				greenhouse gasThe climate change-related impact of a greenhouse
				gas on any species of fish, wildlife, or plant shall not be considered for any
				purpose in the implementation of this
				Act.
							.
				(b)Conforming
			 amendmentThe table of contents of the Endangered Species Act of
			 1973 (16 U.S.C. 1531 note) is amended by adding at the end the
			 following:
					
						
							Sec. 18. Annual cost analysis by the Fish
				and Wildlife Service.
							Sec. 19. Prohibition of consideration of
				impact of greenhouse
				gas.
						
						.
				
